Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to Applicant’s amendment filed March 23, 2021 in reply to the First Office Action on the Merits mailed December 23, 2020. Claims 1, 3, 5, and 7-12 have been amended; and claims 13-18 have been newly added. Claims 3, 7, 8, and 12 have been withdrawn. Claims 1-18 are now pending in the application.
Election/Restrictions
Applicant's elected species of further constituent is “panthenol”, not e.g. “polysorbate 20”. The restriction/election requirement remains in effect, and the examination remains limited to the elected subject matter only at this time, and will not be extended to non-elected inventions or species. Hence, claim 9, as now amended, is directed to non-elected subject matter. 
Accordingly, claims 9-11, 15, and 18 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. As noted, supra, claims 3, 7, 8, and 12 have already been withdrawn. 
Therefore, claims 1, 2, 4-6, 13, 14, 16, and 17 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
	Claims 1, 5, and 10 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed December 23, 2020 is hereby withdrawn.
Specification
The present application claims the benefit as a division of prior-filed U.S. Patent Application No. 15/934,470. The disclosure of the instant application, therefore, must be the same as the disclosure of the parent application. While the present abstract expressly recites the range “less than 0.05% lactic acid”, the parent application does not provide adequate disclosure of “less than 0.05% lactic acid”.
Hence, the present abstract is thus objected to under 35 U.S.C. 132(a). The present abstract’s express disclosure of “less than 0.05% lactic acid”, and thus introduces new matter.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant contends that the since the parent discloses “less than 0.1%” lactic acid, they have adequate support for the significantly narrower range of “less than 0.05%”. However, while the range “less than 0.05%” could be carved out from the disclosed range of “less than 0.1%”, there is no support in the parent disclosure that Applicant ever contemplated this narrower range as being one that should be carved out from the broader range. Applicant has no better support for introducing the narrow range of “less than 0.05%” from the express broad disclosure of “less than 0.1%” than would be had for introducing the limitation e.g. “succinic acid” based on an express broad disclosure of “dicarboxylic acid”. 
Applicant is required to remove the new matter in the reply to this Office Action. Alternatively, Applicant may change the priority status of the present application to “continuation-in-part” of parent Application No. 15/934,470 rather than a “division”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 2, 4-6, 13, 14, 16, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a product of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 2, 4-6, 13, 14, 16, and 17 are directed to essentially nothing more than a mixture of natural ingredients which are found in nature. The claims are directed merely to the mixture itself, and not to a method of using the mixture that thus integrates the mixture into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the product does not necessarily require the inclusion of any non-natural elements, and nothing has been done to transform the individual requisite natural ingredients into a form or function that is significantly different from that found in nature or inherent in the corresponding natural counterpart.
Applicant points to recent PTAB decisions stating that “absent evidence that these constituents co-exist in any naturally occurring composition, any composition combining these constituents” is “not a natural phenomenon”. 
However, the United States Supreme Court appears to contend otherwise, as in e.g. Funk Brothers Seed Co v. Kalo Inoculant Co. 333 U.S. 127 (1948). In this case, the court found that mixtures of naturally occurring bacterial strains were not patentable, even if the actual mixture itself was not found in nature, because of the following:
See Le Roy v. Tatham, 14 How. 156, 55 U. S. 175. The qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none. He who discovers a hitherto unknown phenomenon of nature has no claim to a monopoly of it which the law recognizes. If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end. See Telephone Cases, 126 U. S. 1, 126 U. S. 532-533; De Forest Radio Co. v. General Electric Co., 283 U. S. 664, 283 U. S. 684-685; Mackay Radio & Tel. Co. v. Radio Corp., 306 U. S. 86, 306 U. S. 94; Cameron Septic Tank Co. v. Saratoga Springs, 159 F. 453, 462, 463. The Circuit Court of Appeals thought that Bond did much more than discover a law of nature, since he made a new and different composition of noninhibitive strains which contributed utility and economy to the manufacture and distribution of commercial inoculants. But we think that that aggregation of species fell short of invention within the meaning of the patent statutes.
Discovery of the fact that certain strains of each species of these bacteria can be mixed without harmful effect to the properties of either is a discovery of their qualities of noninhibition. It is no more than the discovery of some of the handiwork of nature, and hence is not patentable. The aggregation of select strains of the several species into one product is an application of that newly discovered natural principle. But however ingenious the discovery of that natural principle may have been, the application of it is ”
Moreover, Applicant contends that “biosaccharide gum-2 is not a naturally occurring product”. However, biosaccharide gum-2 is a natural product obtained by bacterial fermentation. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “less than 0.05% lactic acid”. It is noted that the original specification and claims never expressly recite the phrase “less than 0.05% lactic acid” anywhere at all. On the contrary, the original specification provides that the alpha-hydroxy acid (AHA) can be present in the range of 0.05-30% (paragraph 0027), and that the lactic acid in particular can be present in the amount of 0.05-30% (Table 2, claim 32). Alternatively, the original specification and claims also provide that the lactic acid can be present in the amount of “less than 0.1%” (e.g. paragraph 0013). However, the original specification and claims do not appear to provide adequate support for the much narrower range of “less than 0.05%”. 
Applicant contends that the disclosure of “less than 0.1%” lactic acid provides adequate support for the significantly narrower range of “less than 0.05%” lactic acid. However, while its physically possible that the range “less than 0.05%” can be carved out from the disclosed range of “less than 0.1%”, there is no support in the original specification that Applicant ever contemplated this narrower range as being one that should be carved out from the broader range. Applicant has no better support for introducing the narrow range of “less than 0.05%” from the express broad disclosure of 
Claims 13 and 14 recite the limitation “5% by weight niacinamide”. While the original specification and claims recite the range “about 1% to about 5%” niacinamide, the original specification and claims do not provide adequate support for 5% niacinamide. 
Claims 16 and 17 recite the limitation “0.1% to 0.4% by weight bakuchiol”. While the original specification and claims recite the range “about 0.1% to about 1%” bakuchiol, the original specification and claims do not provide adequate support for 0.1% to 0.4% by weight bakuchiol.
This constitutes new matter.
Claim Rejections - 35 USC § 103 (I-III)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I. Claims 1, 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Pub. No. CN105168063A), in view of Andrea (The Best Organic Skin Care [online]; 2016), LeClere et al. (WIPO International Application Pub. No. WO 2004/078789), Chaudhuri et al. (Cosmetics and Toiletries. 2011; 126(7): 502-510), Oester et al. (U.S. Patent No. 6,451,773), Burger et al. (U.S. Patent No. 5,759,556), and Climax et al. (U.S. Patent Application Pub. No. 2015/0290225).
Applicant Claims
Applicant’s elected subject matter is directed to a skin care composition comprising less than 0.1 wt% or less than 0.05 wt% lactic acid, 5-10 wt% sodium lactate, 1-5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-1 wt% or 0.1-0.4 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, and less than 0.1% lecithin.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a skin care composition for the treatment of acne comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate (see Derwent abstract). 
Andrea discloses that 2-4 wt% niacinamide (also known as Vitamin B3) treats acne and may reduce sebum production, and also moisturizes the skin, improves skin texture, and strengthens the skin’s protective barrier without causing skin irritation (see pages 2-6).
LeClere et al. disclose a skin care composition that can contain preferably 0.01-10% RHAMNOSOFT (i.e. RHAMNOSOFT is known to contain 2.5% biosaccharide gum-2; hence, 0.01-10% RHAMNOSOFT is equivalent to 0.00025-0.25% biosaccharide gum-2) together with e.g. anti-acne agents; wherein the polysaccharide (i.e. the biosaccharide gum-2 element) stimulates release of beta-endorphin and thus treats pain and irritation caused by e.g. acne and the application of therapeutic agents (see Derwent abstract). 
Chaudhuri et al. disclose that bakuchiol helps treat acne, and has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues, is employed in skin care compositions preferably in the amount of 0.5-1 wt%, but which has a minimum inhibitory concentration against P. acnes of 0.6 µg/ml (i.e. 0.00006%) and a minimum inhibitory concentration against collagenase of about 0.1% (abstract; pages 504, 506, 510). 
Oester et al. disclose a skin care composition for the treatment of acne comprising 0.2-10 wt% of an acid-based active agent; wherein the said acid-based active can be e.g. azelaic acid (abstract; Col. 2, lines 45-50; Col. 4, lines 14-24; claims 4, 5). 
et al. disclose a skin care composition for e.g. the treatment of acne comprising, as an active agent, 0.001-10 wt% retinol (claim 4). 
Climax et al. disclose a skin care composition for the treatment of acne comprising e.g. 0.075-1 wt% lecithin (Paragraph [0005]). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chen et al. do not explicitly disclose that the skin care composition further comprises 1-5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-0.4 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, and less than 0.1% lecithin. These deficiencies are cured by the teachings of Andrea, LeClere et al., Chaudhuri et al., Oester et al., Burger et al., and Climax et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chen et al., Andrea, LeClere et al., Chaudhuri et al., Oester et al., Burger et al., and Climax et al., outlined supra, to devise Applicant’s presently claimed skin care composition.
Chen et al. disclose a skin care composition comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate; wherein the composition treats acne and also imparts a moisturizing effect and improves skin texture in part by reducing skin roughness. Since Andrea discloses that 2-4 wt% niacinamide (also known as Vitamin B3) treats acne and may reduce sebum production, moisturizes the skin, improves skin texture, and strengthens the skin’s protective barrier without causing skin irritation (see pages 2-6); et al. disclose that skin care compositions that combine anti-acne agents with 0.01-10% RHAMNOSOFT (i.e. equivalent to 0.00025-0.25% biosaccharide gum-2) generate beta-endorphins that reduce pain and irritation from skin conditions and well as therapeutic agents; since Chaudhuri et al. disclose that bakuchiol helps treat acne, has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues, is employed in skin care compositions preferably in the amount of 0.5-1 wt%, but which has a minimum inhibitory concentration against P. acnes of 0.6 µg/ml (i.e. 0.00006%) and a minimum inhibitory concentration against collagenase of about 0.1%; and since Oester et al., Burger et al., and Climax et al., disclose that 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, and 0.075-1 wt% lectithin, respectively, can be included in skin care compositions as effective acne treatment actives; one of ordinary skill in the art would be motivated to include e.g. 2-4 wt% niacinamide, 0.00025-0.25% biosaccharide gum-2, at least 0.1 wt% bakuchiol, 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, and 0.075-1 wt% lectithin in the skin care composition of Chen et al., with the reasonable expectation that the resulting skin care composition, when topically applied to skin, will successfully treat acne, reduce sebum production, moisturize the skin, improve skin texture, strengthen the skin’s protective barrier, and generate beta-endorphins to reduce pain and discomfort.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
II. Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Pub. No. CN105168063A), in view of Andrea (The Best Organic Skin Care [online]; 2016), LeClere et al. (WIPO International Application Pub. No. WO 2004/078789), Chaudhuri et al. (Cosmetics and Toiletries. 2011; 126(7): 502-510), Oester et al. (U.S. Patent No. 6,451,773), Burger et al. (U.S. Patent No. 5,759,556), Climax et al. (U.S. Patent Application Pub. No. 2015/0290225), and Sesame (Viva Woman [online]l 2010).
II. Applicant Claims
Applicant’s elected subject matter is directed to a skin care composition comprising less than 0.05 wt% lactic acid, 5-10 wt% sodium lactate, 1-5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-1 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, less than 0.1% lecithin, and panthenol.
II. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chen et al. disclose a skin care composition for the treatment of acne comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate (see Derwent abstract). 
Andrea discloses that 2-4 wt% niacinamide (also known as Vitamin B3) treats acne and may reduce sebum production, and also moisturizes the skin, improves skin texture, and strengthens the skin’s protective barrier without causing skin irritation (see pages 2-6).
et al. disclose a skin care composition that can contain preferably 0.01-10% RHAMNOSOFT (i.e. RHAMNOSOFT is known to contain 2.5% biosaccharide gum-2; hence, 0.01-10% RHAMNOSOFT is equivalent to 0.00025-0.25% biosaccharide gum-2) together with e.g. anti-acne agents; wherein the polysaccharide (i.e. the biosaccharide gum-2 element) stimulates release of beta-endorphin and thus treats pain and irritation caused by e.g. acne and the application of therapeutic agents (see Derwent abstract). 
Chaudhuri et al. disclose that 0.5-1 wt% bakuchiol helps treat acne, and has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues (abstract; page 510). 
Oester et al. disclose a skin care composition for the treatment of acne comprising 0.2-10 wt% of an acid-based active agent; wherein the said acid-based active can be e.g. azelaic acid (abstract; Col. 2, lines 45-50; Col. 4, lines 14-24; claims 4, 5). 
Burger et al. disclose a skin care composition for e.g. the treatment of acne comprising, as an active agent, 0.001-10 wt% retinol (claim 4). 
Climax et al. disclose a skin care composition for the treatment of acne comprising e.g. 0.075-1 wt% lecithin (Paragraph [0005]). 
Sesame discloses that panthenol is an active agent for the treatment of acne due to its antimicrobial properties, and, moreover, panthenol also exhibits anti-inflammatory and anti-itch effects, and is a natural humectant to effectively hydrate skin and stimulate skin regeneration. 
II. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chen et al. do not explicitly disclose that the skin care composition further comprises 1-5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-1 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, and less than 0.1% lecithin. These deficiencies are cured by the teachings of Andrea, LeClere et al., Chaudhuri et al., Oester et al., Burger et al., Climax et al., and Sesame.
II. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chen et al., Andrea, LeClere et al., Chaudhuri et al., Oester et al., Burger et al., Climax et al., and Sesame, outlined supra, to devise Applicant’s presently claimed skin care composition.
Chen et al. disclose a skin care composition comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate; wherein the composition treats acne and also imparts a moisturizing effect and improves skin texture in part by reducing skin roughness. Since Andrea discloses that 2-4 wt% niacinamide (also known as Vitamin B3) treats acne and may reduce sebum production, moisturizes the skin, improves skin texture, and strengthens the skin’s protective barrier without causing skin irritation (see pages 2-6); since LeClere et al. disclose that skin care compositions that combine anti-acne agents with 0.01-10% RHAMNOSOFT (i.e. equivalent to 0.00025-0.25% biosaccharide gum-2) generate beta-endorphins that reduce pain and irritation from skin conditions and well et al. disclose that 0.5-1 wt% bakuchiol helps treat acne, and has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues; and since Oester et al., Burger et al., and Climax et al., disclose that 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, and 0.075-1 wt% lectithin, respectively, can be included in skin care compositions as effective acne treatment actives; and since Sesame discloses that panthenol is an anti-acne active due to its antimicrobial properties, and, moreover, also exhibits anti-inflammatory and anti-itch effects, and is a natural humectant to effectively hydrate skin and stimulate skin regeneration; one of ordinary skill in the art would thus be motivated to include e.g. 2-4 wt% niacinamide, 0.00025-0.25% biosaccharide gum-2, 0.5-1 wt% bakuchiol, 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, 0.075-1 wt% lectithin, and panthenol in the skin care composition of Chen et al., with the reasonable expectation that the resulting skin care composition, when topically applied to skin, will successfully treat acne, reduce sebum production, moisturize the skin, improve skin texture, relieve itch, strengthen the skin’s protective barrier, stimulate skin regeneration, and generate beta-endorphins to reduce pain and discomfort.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
III. Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Pub. No. CN105168063A), in view of Shahmoradi et al. (J Res Med Sci. 2013; 18(2): 115-117), LeClere et al. (WIPO International Application Pub. No. WO 2004/078789), Chaudhuri et al. (Cosmetics and Toiletries. 2011; 126(7): 502-510), Oester et al. (U.S. Patent No. 6,451,773), Burger et al. (U.S. Patent No. 5,759,556), and Climax et al. (U.S. Patent Application Pub. No. 2015/0290225).
III. Applicant Claims
Applicant’s elected subject matter is directed to a skin care composition comprising less than 0.1 wt% or less than 0.05 wt% lactic acid, 5-10 wt% sodium lactate, 5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-1 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, and less than 0.1% lecithin.
III. Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chen et al. disclose a skin care composition for the treatment of acne comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate (see Derwent abstract). 
Shahmoradi et al. discloses that 5 wt% nicotinamide (i.e. niacinamide) effectively treats acne without any side effects.
LeClere et al. disclose a skin care composition that can contain preferably 0.01-10% RHAMNOSOFT (i.e. RHAMNOSOFT is known to contain 2.5% biosaccharide gum-2; hence, 0.01-10% RHAMNOSOFT is equivalent to 0.00025-0.25% biosaccharide 
Chaudhuri et al. disclose that 0.5-1 wt% bakuchiol helps treat acne, and has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues (abstract; page 510). 
Oester et al. disclose a skin care composition for the treatment of acne comprising 0.2-10 wt% of an acid-based active agent; wherein the said acid-based active can be e.g. azelaic acid (abstract; Col. 2, lines 45-50; Col. 4, lines 14-24; claims 4, 5). 
Burger et al. disclose a skin care composition for e.g. the treatment of acne comprising, as an active agent, 0.001-10 wt% retinol (claim 4). 
Climax et al. disclose a skin care composition for the treatment of acne comprising e.g. 0.075-1 wt% lecithin (Paragraph [0005]). 
III. Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chen et al. do not explicitly disclose that the skin care composition further comprises 5 wt% niacinamide, less than 0.1 wt% biosaccharide gum-2, 0.1-1 wt% bakuchiol, 0.1-1 wt% azelaic acid, less than 0.1 wt% retinol, and less than 0.1% lecithin. These deficiencies are cured by the teachings of Shahmoradi et al., LeClere et al., Chaudhuri et al., Oester et al., Burger et al., and Climax et al. 
III. Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chen et al., Shahmoradi et al., LeClere et al., Chaudhuri et al., Oester et al., Burger et al., and Climax et al., outlined supra, to devise Applicant’s presently claimed skin care composition.
Chen et al. disclose a skin care composition comprising 0.01-0.1 wt% lactic acid and 1-10 wt% sodium lactate; wherein the composition treats acne and also imparts a moisturizing effect and improves skin texture in part by reducing skin roughness. Since Shahmoradi et al. disclose that 5 wt% nicotinamide (i.e. niacinamide) effectively treats acne without causing unwanted side effects; since LeClere et al. disclose that skin care compositions that combine anti-acne agents with 0.01-10% RHAMNOSOFT (i.e. equivalent to 0.00025-0.25% biosaccharide gum-2) generate beta-endorphins that reduce pain and irritation from skin conditions and well as therapeutic agents; since Chaudhuri et al. disclose that 0.5-1 wt% bakuchiol helps treat acne, and has an excellent safety profile, is non-irritating and non-sensitizing, and has no photo- or hydrolytic stability issues; and since Oester et al., Burger et al., and Climax et al., disclose that 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, and 0.075-1 wt% lectithin, respectively, can be included in skin care compositions as effective acne treatment actives; one of ordinary skill in the art would be motivated to include e.g. 5 wt% niacinamide, 0.00025-0.25% biosaccharide gum-2, 0.5-1 wt% bakuchiol, 0.02-10 wt% azelaic acid, 0.001-10 wt% retinol, and 0.075-1 wt% lectithin in the skin care composition of Chen et al., with the reasonable expectation that the resulting skin care 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “claims 13-16 recite that the compositions comprise 0.1-0.4% by weight bakuchiol” whereas “Chaudhuri only discloses 0.5-1% bakuchiol”. 
The Examiner, however, would like to point out the following:
1. As noted, supra, the narrow limitation “0.1-0.4% by weight bakuchiol” appears to be new matter. 
2. Chaudhuri discloses more than merely the preferred range of 0.5-1 wt%. Chaudhuri discloses that bakuchiol effectively treats acne by inhibiting P. acnes, S. aureus, S. epidermidis, and C. albicans; as well as downregulating 5-α-reductase, and inhibiting collagenase and elastase. The minimum inhibitory concentrations for these effects ranges from 0.6 µg/ml (i.e. 0.00006%) up to about 0.1%. Hence, to achieve all the required effects, the bakuchiol should be employed at a minimum of about 0.1 wt%. 
3. Chaudhuri is not limited to the specific examples or even the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and non-preferred embodiments. 
ii) Applicant contends that Chen is directed to an anti-acne composition, and “combining Chen with seven other references will render Chen inoperable or ineffective” for its intended function; that “if a total of eight different references must be used to produce an obviousness argument, how can the invention possibly be obvious”, that “there was no motivation in the prior art to combine the references as suggested by the Office” and thus “the Office…engaged in improper hindsight reasoning”. 
The Examiner, however, would like to point out the following:
1. As Applicant has noted, Chen is directed to an anti-acne composition. All of the other cited references are also directed to anti-acne compositions or anti-acne active agents. It would without question be prima facie obvious to combine anti-acne compositions or anti-acne actives and arrive at an anti-acne composition. 
2. 35 USC 103 places no limitations on the number of references cited to make a valid prima facie obviousness rejection. 
3. Applicant has presented no hard evidence or any evidence of any kind whatsoever supporting their assertion that combining the anti-acne compositions or anti-acne actives as suggested by the Office would frustrate the intended purpose or function of Chen, which is to treat acne. 
For the foregoing reasons, the 35 USC 103 rejections are hereby maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DAVID BROWE/Primary Examiner, Art Unit 1617